DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/15/2022 responsive to the Office Action filed 05/16/2022 has been entered. Fig. 2 and claims 2, 5-11 and 13-15 have been amended. Claims 1, 3 and 4 have been canceled. New claims 16-23 have been added. Claims 14 and 15 were previously withdrawn. Claims 2 and 5-23 are pending in this application.

Response to Arguments

Fig. 2 has been amended to address the informality, thus the objection of Drawings has been withdrawn.
Claim 1 has been canceled, thus the objection and rejection of claim 1 have been moot.
Claims 2, 8 and 9 have been amended to address the informalities, thus the objection of Claims 2, 8 and 9 has been withdrawn.
Claims 2, 5, 7 and 9 have been amended to address the indefiniteness, thus the rejection of Claims 2, 5, 7 and 9 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 9-11, filed 08/15/2022, with respect to the rejection of the claim 2 under 103 have been fully considered but are not persuasive. 
Applicant argues that “The flange 42 cannot be a holding means for holding the mold core (which is arranged in the holding region by definition) and also a functional element arranged at a limited portion of the mold core, that is separate from the at least one holding region. Consequently, the flange 42 does not constitute a stable-shape functional element as recited in independent claim 2.” (page 10)
These arguments are found to be unpersuasive because:
Firstly, Applicant uses “the holding region” mixed with “a holding means” in the argument. In the claims (claims 2 and 9) the holding region and the holding means are different structures. Claim 1 requires that the holding region is a part of the mold core while claim 9 does not require that the holding means is a part of the mold core.
Secondly, Totsuka teaches that fittings 7, 8 each comprises a tubular portion 41 and a flange 42 (Pa [0057] and Fig. 3) and the shaft 5 is inserted through the tubular portion 41 (Pa [0057]) and the positioning nuts 61 onto the respective shaft end parts 53 of the shaft 5 are threaded to claim the mandrel 6 and the fittings 7, 8, particularly the tubular portions 41, between the positioning nuts 61 (Pa [0066]). On the other hand, the flange 42 is a separate structure from the tubular portion 41 (Fig. 9) and is adhered to the resin matrix while surrounded with the plastic melt (Pa [0057]). Thus, the flange 42 meets the claimed stable-shape functional element.
Applicant’s arguments, see Amendments pages 11-12, filed 08/15/2022, with respect to the rejection of the claim 5 under 103 have been fully considered but are not persuasive. 
Applicant argues that “Jousse teaches manufacturing the multilayer fuel tank by rotational molding (see also Jousse FIG. 3 and 0060). Rotational molding avoids the need for a mold core since the material is placed on the inside of a mold by centrifugal forces. A person having ordinary skill in the art would not have modified the manufacturing method of Totsuka with the manufacturing method of Jousse since the manufacturing techniques are conflicting.” (page 11) and “Jousse fails to provide any details of how to attach the pressure sensor type connector 21 on the tank 13.” (page 12)
These arguments are found to be unpersuasive because:
Jousse teaches that the structure according to the invention may be made by any process enabling a deposit of one or several successive layer(s), for example by moulding, cold plasma spraying, extrusion, injection, blowing, thermoforming or rotation moulding (Pa [0034]). That is, Jousse does not limit only rotational molding for making a high pressure tank. Furthermore, Jousse teaches that the sensor is arranged on the inner surface of the tank and Totsuka teaches forming the stable-shape functional element being provided with the mold core and formed as a part of the tank, one would have found it obvious to use Totsuka’s method in order to provide the sensor on the inner surface of the tank, i.e., provide the sensor with the mold core and form the sensor on the inner surface of the tank by the adhesion between the sensor and the reinforcing fiber filament and/or the resin matrix in order to provide the sensor on the inner surface of the tank.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-12, 16-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457) (All of record).

With respect to claim 2, Totsuka teaches a method of producing an operating fluid tank of plastic for a motor vehicle (“forming a fiber reinforced resin vessel 2”, Pa [0042] and “the vessel 2 may be configured to be mounted on a motor vehicle”, Pa [0043]), the method comprising:
providing a mold core (“mandrel 6”) produced from a mold core material (“The mandrel 6 is formed by molding a material containing pulp and a starch-based binder.”, Pa [0045]), wherein the mold core has at least one holding region (“a tubular portion 41 of each fitting 7, 8”, Pa [0057]), by which the mold core is held in a tool mold or in a plastic molding machine (“a tubular portion 41 through which the shaft 5 is inserted”, Pa [0057], “The positioning nuts 61 are positioned on the shaft 5 owing to the abutting of the second abutting portion 63 against the end surface of the corresponding tubular portion 41”, Pa [0063] and “threading the positioning nuts 61 onto the respective shaft end parts 53 of the shaft 5 so as to clamp the mandrel 6 and the fittings 7 and 8 between the positioning nuts 61.”, Pa [0066]);
surrounding the mold core with a plastic, wherein at least one opening remains in the operating fluid tank in the at least one holding region, by which the mold core is held in the tool mold or the plastic molding machine (“The drive unit 3 then turns the mandrel structure 1 and winds a filament of reinforcing fibers impregnated with a thermosetting resin around the flanges 42 of the fittings 7 and 8 and the mandrel 6. As a result, a fiber reinforced resin vessel 2 is formed on the outer surfaces of the mandrel 6 and the fittings 7 and 8 as shown in FIG. 12.”, Pa [0070]); and
removing the mold core material from the operating fluid tank by the at least one opening (“water is injected into the interior of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 to dissolve the mandrel 6 with water. The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]),
wherein;
a stable-shape functional element (“a flange 42”, Pa [0057] and Fig. 3) is arranged at a limited portion of the mold core, that is separate from the at least one holding region (“a tubular portion 41”), and is held by the mold core while being surrounded with the plastic, wherein while being surrounded with the plastic an inner surface of the operating fluid tank is formed, to which the stable-shape functional element is connected while being surrounded with the plastic (“The flange 42 is provided with a plurality of radial projections 43 that protrude radially outward, and are snugly received the corresponding radial extension 32B of the receiving recess 32 so that the fitting 7, 8 is prevented from rotating around the axial line A relative to the mandrel 6.”, Pa [0057]); and 
the stable-shape functional element is held in material-bonded and/or positively locking relationship after hardening of the plastic and removal of the mold core material by the operating fluid tank such that the stable-shape functional element has access to an interior of the operating fluid tank (“the adhesion between the flanges and the reinforcing fiber filament and/or the resin matrix thereof can be maximized.”, Pa [0012]).

Totsuka teaches a thermosetting resin is used to impregnate the reinforcing fibers (Pa [0042]), but is silent to a plastic melt.
In the same field of endeavor, a method of manufacturing rubber lined composite pressure vessels, Wan teaches that the method includes winding a filament with resin on the semi-product assembly comprising a removable sand mold, heating /curing the resin to make the composite pressure vessel (Co 2 li 6-12), further teaches that resin for soaking the filament is polyester which is known as a thermoplastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Wan and substitute Wan’s polyester for Totsuka’s thermosetting resin for the purpose of forming a pressure vessel made of fiber reinforced polyester. Since Wan does not specifically teach any composition of the polyester resin for soaking the filament, one would have found it obvious to provide the polyester melt with filaments for the purpose of soaking the filaments with resin.

With respect to claim 6, Totsuka as applied to claim 2 above further teaches that the stable-shape functional element (“the flange 42”) includes a sealing element and/or a fixing element (“the adhesion between the flanges and the reinforcing fiber filament and/or the resin matrix thereof can be maximized.”, Pa [0012]).

With respect to claim 7, Totsuka as applied to claim 2 above further teaches that the stable-shape functional element (“the flange 42”) is held in positively locking by the mold core while being surrounded with plastic melt (“The flange 42 is provided with a plurality of radial projections 43 that protrude radially outward, and are snugly received the corresponding radial extension 32B of the receiving recess 32 so that the fitting 7, 8 is prevented from rotating around the axial line A relative to the mandrel 6.”, Pa [0057]).

With respect to claim 8, Totsuka as applied to claim 2 above further teaches that the at least one holding region includes two holding regions (two tubular portions 41 of fitting 7, 8, Fig. 3).

With respect to claim 9, Totsuka as applied to claim 2 above further teaches that a holding means (“positioning nut 61”) is arranged at the at least one holding region (“tubular portions 41”), the mold core being held in the tool mold or the plastic molding machine with the holding means (“The positioning nuts 61 are positioned on the shaft 5 owing to the abutting of the second abutting portion 63 against the end surface of the corresponding tubular portion 41”, Pa [0063] and “threading the positioning nuts 61 onto the respective shaft end parts 53 of the shaft 5 so as to clamp the mandrel 6 and the fittings 7 and 8 between the positioning nuts 61”, Pa [0066]).

With respect to claim 10, Totsuka as applied to claim 2 above further teaches that the mold core (“the mandrel 6”) is composed of at least two segments (“11, 12, 13, 14”), wherein the at least two segments are connected together by at least one connecting means (“the projecting pieces 28 are used for joining the adjoining tubular parts 11 and 12 to each other, and the locking projections 27 are used for joining each tubular part 11, 12 to the corresponding end part 13, 14.”, Pa [0054] and Fig. 2); and
the at least one connecting means, after the mold core is surrounded with the plastic melt is removed from the operating fluid tank through the at least one opening (“The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]).

With respect to claims 11, 12 and 16, Totsuka as applied to claim 2 above teaches that the mold core comprises pulp and a starch-based binder (Pa [0045]), but is silent to sand or foam balls.
Wan as applied in the combination regarding claim 1 above further teaches using a sand mold and after curing to make the composite pressure vessel, the sand mold embedded in the vessel is dissolved in water to remove it (Co 2 li 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Wan and substitute Wan’s sand material for Totsuka’s pulp and a starch-based binder for the purpose of forming removable mold core.

With respect to claims 17, 19 and 20, Totsuka as applied to claim 2 above further teaches that a structural element (the surface of the first tubular part 11 or the second tubular part 12) is arranged at a limited portion of the mold core, that is separate from the at least one holding region (“tubular portion 41”), and is held by the mold core while being surrounded with the plastic melt, 
while being surrounded with the plastic melt, the inner surface of the operating fluid tank is formed, to which a structural feature arranged on the structural element is inherently transferred while being surrounded with the plastic melt; and 
the structural element (“the first tubular part 11 or the second tubular part 12”) is removed from the operating fluid tank through the at least one opening after at least partial hardening of the plastic melt (“The dissolved mandrel is discharged out of the vessel 2 through the tubular portion 41 of one of the fittings 7 and 8 together with water.”, Pa [0070]).

With respect to claim 21, Totsuka as applied to claim 17 above further teaches that the stable-shape functional element (“the flange 42”) is held in positively locking by the mold core while being surrounded with plastic melt (“The flange 42 is provided with a plurality of radial projections 43 that protrude radially outward, and are snugly received the corresponding radial extension 32B of the receiving recess 32 so that the fitting 7, 8 is prevented from rotating around the axial line A relative to the mandrel 6.”, Pa [0057]).

With respect to claim 23, Totsuka as applied to claim 9 above teaches the holding means (“positioning nut 61”), does not specifically teach that the holding means includes a metallic material.
Wan as applied in the combination regarding claim 9 above further teaches that two semi-products 2a are located against each other to form a semi-products assembly 2b, with the cylindrical sections 11 thereof assembled against each other, a mandrel 6 is driven in a hole defined in each of the metal sockets 23 and the metal sockets 23 are locked to the mandrel 6, thus keeping the semi-products 2a against each other, and preferably, the mandrel 6 is a screw, and the hole defined in each of the metal sockets 23 is a screw hole, and then the mandrel 6 is used for spinning the semi-products 2a (Co 3 li 54-65).
Since the functions of Totsuka’s tubular portion 41, positioning nut 61, and the shaft 5 are similar to Wan’s mandrel 6 and the socket 23, one would have found it obvious to form the Totsuka’s tubular portion 41, positioning nut 61, and the shaft 5 with the metallic materials for the purpose of locking each other during the rotation.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457) as applied to claim 2 above, and further in view of Jousse et al. (US 2003/0175457) (All of record).

With respect to claims 5 and 22, the combination as applied to claim 2 above does not specifically teach that the stable-shape functional element includes an electronic functional element. 
In the same field of endeavor, gas tank, Jousse teaches that the tank comprises a sensor 23 arranged on the inner surface of the tank (Pa [0061] and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Jousse and provide a sensor 23 in the Totsuka’s fluid tank for the purpose of monitoring the pressure inside the tank. Since Jousse merely teaches that the sensor is arranged on the inner surface of the tank and Totsuka teaches forming the stable-shape functional element being provided with the mold core and formed as a part of the tank, one would have found it obvious to use Totsuka’s method in order to provide the sensor on the inner surface of the tank, i.e., provide the sensor with the mold core and form the sensor on the inner surface of the tank by the adhesion between the sensor and the reinforcing fiber filament and/or the resin matrix in order to provide the sensor on the inner surface of the tank.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866) in view of Wan et al. (US 8,647,457) as applied to claim 2 above, and further in view of Loukus et al. (US 2020/0018442) (All of record).

With respect to claim 13, the combination as applied to claim 2 above does not specifically teach that the mold core is produced by means of a 3D printing process.
In the same field of endeavor, core structure in casting method, Loukus teaches that a preform is made using a three dimensional printing process in which salt, sand, and/or another suitable material is built up, and removed from a container after casting is complete (Pa [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Loukus and substitute the 3D printed preform made from salt or sand for Totsuka’s mandrel for the purpose of forming removable mandrel conforming to the inner shape of Totsuka’s fluid tank.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka et al. (US 2020/0230866-of record) in view of Wan et al. (US 8,647,457-of record) as applied to claim 2 above, and further in view of Lochner et al. (WO 2018/108674-Machine Translation provided herewith).

With respect to claim 18, Totsuka as applied to claim 2 above teaches that the mold core comprises pulp and a starch-based binder (Pa [0045]), and Wan as applied in the combination regarding claim 2 above further teaches using a sand mold being dissolved in water to remove it (Co 2 li 8-12), the combination does not specifically teach that the structural element (the surface of the first tubular part 11 or the second tubular part 12 of the mandrel 6) includes a metallic material and/or ceramic material.
In the same field of endeavor, a lost mold core for producing a fiber-reinforced an undercut and/or hollow component, Lochner teaches that the lost mold core is made from granulate, in particular a mineral base material, glass, ceramic, and a binder such that the lost mold core can be rinsed out of the component using a solvent after it has been produced (Pa [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Totsuka with the teachings of Lochner and substitute Lochner’s mold core material for Totsuka’s mold core material for the purpose obtaining the same effect – to remove the mold core material after the tank is produced.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742